



Exhibit 10.24






CAPPED FIXED $$ DISCOUNTED SHARE BUYBACK (“DSB”) WITH INITIAL DELIVERY
Date:
November 21, 2016
To:
Denny's Corporation
Attention:
Ross Nell
Phone:
864-597-7170
Address:
203 East Main Street Spartanburg, SC 29319
Email:
rnell@dennys.com
From:
MUFG Securities EMEA plc
Ropemaker Place, 25 Ropemaker Street
London EC2Y 9AJ
United Kingdom



The purpose of this communication (this “Confirmation”) is to confirm the terms
and conditions of the transaction entered into between MUFG Securities EMEA plc
(“MUFG”) and Denny’s Corporation (“Counterparty”) on the Trade Date specified
below (the “Transaction”). The additional terms of the Transaction shall be set
forth in a hedge completion notice in the form of Appendix B hereto (the “Hedge
Completion Notice”), which shall reference this Confirmation and supplement,
form a part of, and be subject to this Confirmation. This Confirmation and the
Hedge Completion Notice together shall constitute a “Confirmation” for purposes
of the Agreement specified below.


This Confirmation and the Hedge Completion Notice are subject to, and
incorporate, the definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”), as published by the
International Swaps and Derivatives Association, Inc. (“ISDA”). This Transaction
is a Share Forward Transaction for purposes of the Equity Definitions.


1.This Confirmation and the Hedge Completion Notice evidence a complete and
binding agreement between MUFG and Counterparty as to the terms of the
Transaction to which this Confirmation and the Hedge Completion Notice relates.
This Confirmation and the Hedge Completion Notice shall supplement, form a part
of, and be subject to an agreement in the form of the 2002 ISDA Master Agreement
(the “Agreement”) as if MUFG and Counterparty had executed an agreement in such
form (but without any Schedule except for the election of (i) the law (and not
the law of conflicts) of the State of New York as the governing law and (ii)
United States dollars as the Termination Currency) on the Trade Date. The
parties hereby agree that no Transaction other than the Transaction to which
this Confirmation and the Hedge Completion Notice relates shall be governed by
the Agreement.


If, in relation to the Transaction, there is any inconsistency between the
Agreement, this Confirmation, the Hedge Completion Notice and the Equity
Definitions, the following will prevail for purposes of the Transaction in the
order of precedence indicated: (i) the Hedge Completion Notice; (ii) this
Confirmation; (iii) the Equity Definitions; and (iv) the Agreement.


2.
The terms of the particular Transaction to which this Confirmation relates are
as follows:



General Terms:











--------------------------------------------------------------------------------





Trade Date:
November 21, 2016
Seller:
MUFG
Buyer:
Counterparty
Shares:
The common stock of Counterparty (the “Issuer”), par value USD0.01 per share
(NASDAQ ticker symbol: “DENN”)
Variable Obligation:
Applicable
Forward Cap Price:
As specified in Appendix A.
VWAP Price:
For any Averaging Date, the 10b-18 volume-weighted average price per Share at
which the Shares trade for the regular trading session (including any extensions
thereof) of the Exchange on such Averaging Date (without regard to pre- open or
after hours trading outside of such regular trading session), as reported by
Bloomberg at 4:15 p.m. New York City time (or 15 minutes following the end of
any extension of the regular trading session) on such Averaging Date, on
Bloomberg page “DENN<Equity> AQR_SEC” (or any successor thereto). If such price
is not reported on such Averaging Date for any reason or is, in the Calculation
Agent’s good faith and commercially reasonable discretion, erroneous, such VWAP
Price shall be determined by the Calculation Agent in good faith and in a
commercially reasonable manner.
Exchange:
The NASDAQ Global Select Market
Related Exchange(s):
All Exchanges
Prepayment:
Applicable
Prepayment Date:
As specified in Appendix A.
Prepayment Amount:
As specified in Appendix A.
Initial Shares:
As specified in Appendix A.
Initial Share Delivery Date:
The Prepayment Date. On the Initial Share Delivery Date, MUFG shall deliver a
number of Shares equal to the Initial Shares to Counterparty in accordance with
Section 9.4 of the Equity Definitions, with the Initial Share Delivery Date
deemed to be a “Settlement Date” for purposes of such Section 9.4.
Minimum Shares:
As specified in Appendix A.
Minimum Share Delivery:
MUFG shall deliver a number of Shares equal to the excess, if any, of the
Minimum Shares over the Initial Shares on the Minimum Share Delivery Date in
accordance with Section 9.4 of the Equity Definitions, with the Minimum Share
Delivery Date deemed to be a “Settlement Date” for








--------------------------------------------------------------------------------





 
purposes of such Section 9.4.
Minimum Share Delivery Date:
The first Clearance System Business Day following the last day of the Hedge
Period.
Valuation Terms:
 
Hedge Period:
The period from and including the Hedge Period Start Date to and including the
Hedge Period End Date.
Hedge Period Reference Price:
As specified in the Hedge Completion Notice, to be equal to the volume weighted
average price of MUFG’s purchases to establish its initial hedge to the
Transaction on the Hedge Period Averaging Dates.
Hedge Period Averaging Dates:
Each of the consecutive Exchange Business Days during the Hedge Period. If, at
any time during the Hedge Period, the arithmetic average of the VWAP Prices for
each Hedge Period Averaging Date (using a partial VWAP Price if measured during
a Hedge Period Averaging Date) equals or exceeds the Hedging Threshold Price,
(i) MUFG shall have the right to accelerate the Hedge Period End Date as of such
time and
(ii) the Calculation Agent may make adjustments in a good faith and commercially
reasonable manner to the Forward Cap Price exercise, settlement, payment or any
other terms of the Transaction as the Calculation Agent determines appropriate,
for the purposes of calculating the Number of Shares to be Delivered, shall
adjust the Prepayment Amount to preserve the fair value of the Transaction to
MUFG and ensure that MUFG’s, or its affiliate’s, initial theoretical delta hedge
position for the Transaction is equal to the number of Shares purchased by MUFG
or such affiliate during the Hedge Period Averaging Dates for the Transaction at
the time of such termination.
Hedging Threshold Price:


The price per Share equal to the quotient of (i) the Prepayment Amount divided
by (ii) the product of the percentage contained in the definition of the Forward
Cap Price and the Initial Shares.
Hedge Period Start Date:
As specified in Appendix A.
Hedge Period End Date:
As specified in the Hedge Completion Notice, the Exchange Business Day on which
MUFG completes its initial hedge for the transaction. Within one Exchange
Business Day following the Hedge Period End Date, MUFG shall deliver to
Counterparty the Hedge Completion Notice.
Valuation Date:
As specified in Appendix A.
Scheduled Earliest Acceleration Date:
As specified in Appendix A.
Averaging:
Applicable








--------------------------------------------------------------------------------





Averaging Dates:
As specified in Appendix A.
Averaging Period:
All Averaging Dates.
Averaging Period Start Date:
The first Exchange Business Day following the last day of the Hedge Period.
Settlement Price:
For the Valuation Date, the arithmetic average of the VWAP Price on each
Averaging Date for such Valuation Date minus the Settlement Price Adjustment.
Settlement Price Adjustment:
As specified in Appendix A.
Valuation Disruption:
The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by replacing the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” with
“at any time on any Scheduled Trading Day during the Hedge Period or the
Averaging Period” after the word “material” in the third line thereof.


Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.


Upon the occurrence of a Disrupted Day during the Hedge Period or the Averaging
Period, the Calculation Agent shall have the option in its commercially
reasonable discretion either (i) to elect to extend the Hedge Period or
Averaging Period, or both, by a number of Scheduled Trading Days equal to the
number of Disrupted Days during the Hedge Period or Averaging Period, as the
case may be, and/or (ii) determine that such Disrupted Day is a Disrupted Day
only in part, in which case the Calculation Agent shall (x) determine the VWAP
Price for such Disrupted Day based on trades that are reported during the period
of time during which Counterparty could purchase its own shares under Rule
10b-18(b)(2) and are effected pursuant to the conditions of Rule 10b-18(b)(3),
each under the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
on such Disrupted Day taking into account the nature and duration of such Market
Disruption Event and (y) determine the Hedge Period Reference Price or
Settlement Price, or both, as the case may be, based on an appropriately
weighted average instead of the arithmetic average described under “Hedge Period
Reference Price” above or “Settlement Price” below, with such adjustments based
on the duration of any Market Disruption Event and the volume, historical
trading patterns and price of the Shares. Any day on which the Exchange is
scheduled to close prior to its normal closing time shall be considered a
Disrupted Day in whole.
Settlement Terms:
 








--------------------------------------------------------------------------------





Settlement Currency:
USD
Settlement Method:
Physical Settlement
Settlement Method Election:
Not Applicable
Number of Shares to be Delivered:
(i) if the Settlement Price is less than the Forward Cap Price, a number of
Shares equal to the Prepayment Amount divided by the Settlement Price; or


(ii) if the Settlement Price is greater than or equal to the Forward Cap Price,
a number of Shares equal to the Prepayment Amount divided by the Forward Cap
Price.
Delivery on Settlement Date:
MUFG’s obligation to deliver Shares pursuant to Section 9.2(a)(iii) of the
Equity Definitions shall be reduced, but not below zero, by a number of Shares
equal to the Initial Shares and any Shares delivered pursuant to the Minimum
Share Delivery described above.
Excess Dividend Amount:
For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.
Settlement Date:
The date that follows the Valuation Date by one Settlement Cycle.
Representation and Agreement:
MUFG does not, and shall not, make the agreement or the representations set
forth in Section 9.11 of the Equity Definitions related to the restrictions
imposed by applicable securities laws with respect to any Shares delivered by
MUFG to Counterparty under the Transaction.
Share Adjustments:
 
Potential Adjustment Event:
It shall constitute an additional Potential Adjustment Event if a Market
Disruption Event has been deemed to have occurred or if MUFG otherwise suspends
trading in the Shares for all or any portion of a Scheduled Trading Day within
the Hedge Period or the Averaging Period.
Method of Adjustment:
Calculation Agent Adjustment
Extraordinary Dividend:
Any dividend or distribution on the Shares with an ex- dividend date occurring
during the Relevant Dividend Period (other than any dividend or distribution of
the type described in Section 11.2(e)(i) or Section 11.2(e)(ii)(A) of the Equity
Definitions) (a “Dividend”). For the avoidance of doubt, the Calculation Agent
shall not make any adjustment for an Extraordinary Dividend.
Relevant Dividend Period:
The period from and including the Trade Date to and including the Relevant
Dividend Period End Date.








--------------------------------------------------------------------------------





Relevant Dividend Period End Date:
If the Number of Shares to be Delivered is negative, the last
day of the Settlement Valuation Period (as defined in Annex A); otherwise, the
Valuation Date.
Agreement Regarding Dividends:
Notwithstanding any other provision of this Confirmation, the Definitions or the
Agreement to the contrary, in calculating any adjustment pursuant to Article 11
of the Equity Definitions or any amount payable in respect of any termination or
cancellation of the Transaction pursuant to Article 12 of the Equity Definitions
or Section 6 of the Agreement, the Calculation Agent shall not take into account
changes to any dividends since the Trade Date. For the avoidance of doubt, if an
Early Termination Date occurs in respect of the Transaction, the amount payable
pursuant to Section 6 of the Agreement in respect of such Early Termination Date
shall be determined without regard to the difference between actual dividends
declared (including Extraordinary Dividends) and expected dividends as of the
Trade Date.
Extraordinary Events:
Upon (x) the occurrence or effective designation of an Early Termination Date in
respect of the Transaction or (y) the occurrence of an Extraordinary Event that
results in the cancellation or termination of the Transaction pursuant to
Section 12.2, 12.3, 12.6 or 12.9 of the Equity Definitions (except as a result
of (i) an Extraordinary Event that is a Nationalization, Insolvency, a Merger
Event or a Tender Offer, in each case, in which the consideration or proceeds to
be paid to holders of Shares consists solely of cash, (ii) a Merger Event or
Tender Offer that is within Counterparty’s control, or (iii) an Event of Default
in which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party other than an Event of Default of the type
described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a
Termination Event of the type described in Section 5(b) of the Agreement, in
each case that resulted from an event or events outside Counterparty’s control),
if one party would owe any amount to the other party pursuant to Section
6(d)(ii) of the Agreement or any Cancellation Amount pursuant to Section 12.2,
12.3, 12.6, 12.7, 12.8 or 12.9 of the Equity Definitions (any such amount, a
“Payment Amount”), then on the date on which any Payment Amount is due, in lieu
of any payment or delivery of such Payment Amount, Counterparty may elect, by
prior written notice to MUFG as provided in the succeeding paragraph, that the
party owing such amount shall deliver to the other party a number of Shares (or,
in the case of a Merger Event, Tender Offer, Nationalization or Insolvency, a
number of units, each comprising the number or amount of the securities or
property that a hypothetical holder of one Share would receive in such
Extraordinary Event (each such unit, an “Alternative Termination Delivery Unit”
and, the securities or property comprising such unit, “Alternative Termination
Property”)) with a value equal to the Payment Amount, as determined in a
commercially reasonable manner by the Calculation Agent (and the parties agree
that, in making such






--------------------------------------------------------------------------------





determination of value, the Calculation Agent may take into account a number of
factors, including the market price of the Shares or Alternative Termination
Property as of the Early Termination Date or the date as of which the
Cancellation Amount is determined and, if such delivery is made by MUFG, the
prices at which MUFG purchases Shares or Alternative Termination Property to
fulfil its delivery obligations, to the extent doing so provides a commercially
reasonable result) over a number of Scheduled Trading Days selected by
Calculation Agent in good faith and in its commercially reasonable discretion
based on the number of Scheduled Trading Days that would be appropriate to
unwind a commercially reasonable hedge position; provided that in determining
the composition of any Alternative Termination Delivery Unit, if the relevant
Extraordinary Event involves a choice of consideration to be received by
holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.


If Counterparty elects for MUFG to settle any Payment Amount owed by MUFG to it
in Shares or Alternative Termination Property, then on the date such Payment
Amount is due, a settlement balance (the “Payment Amount Settlement Balance”)
shall be established with an initial balance equal to the Payment Amount. On
such date, MUFG shall commence purchasing Shares or Alternative Termination
Property over a commercially reasonable period for delivery to Counterparty and
in a commercially reasonable manner to unwind a commercially reasonable hedge
position. At the end of each Scheduled Trading Day on which MUFG purchases
Shares or Alternative Termination Property pursuant to this paragraph, MUFG
shall reduce the Payment Amount Settlement Balance by the amount paid by MUFG to
purchase the Shares or Alternative Termination Property purchased on such
Scheduled Trading Day. MUFG shall deliver any Shares or Alternative Termination
Property purchased on a Scheduled Trading Day to Counterparty on the third
Clearance System Business Day following the relevant Scheduled Trading Day. MUFG
shall continue purchasing Shares or Alternative Termination Property over a
commercially reasonable period until the Payment Amount Settlement Balance has
been reduced to zero. If delivery of Shares or Alternative Termination Property
is to be made by MUFG pursuant to this paragraph, the period during which MUFG
purchases Shares or Alternative Termination Property to fulfill its delivery
obligations under this paragraph shall be referred to as the “Termination
Purchase Period.”


If Counterparty elects to settle any Payment Amount owed to MUFG in Shares or
Alternative Termination Property it must do so pursuant to Section 12 of this
Confirmation and in a manner such that the value received by MUFG (net of all
commercially reasonable fees, expenses or discounts to compensate for any
discount from the public market price of the Shares incurred on the sale of such
Shares in a private







--------------------------------------------------------------------------------





 
placement) is not less than the Payment Amount, as
determined by the Calculation Agent. For the avoidance of doubt, notwithstanding
anything to the contrary in the Definitions or this Confirmation, the Payment
Amount will not reflect the value associated with any Excess Dividend declared
or paid by Counterparty to holders of record of any Shares as of any date
occurring on or after the Trade Date and prior to the date on which the Payment
Amount is received.
Announcement Date:
The definition of “Announcement Date” in Section 12.1(l) of the Equity
Definitions shall be amended by (i) replacing the words “a firm” with the word
“any” in the second and fourth lines thereof, (ii) replacing the word “leads to
the” in the third and the fifth lines thereof with the words “, if completed,
would lead to a”, (iii) replacing the words “voting shares” in the fifth line
thereof with the word “Shares”, (iv) inserting the words “by any entity” after
the word “announcement” in the second and the fourth lines thereof, (v)
inserting the words “or to explore the possibility of engaging in” after the
words “engage in” in the second line thereof, (vi) inserting the words “or to
explore the possibility of purchasing or otherwise obtaining” after the word
“obtain” in the fourth line thereto,
deleting the parenthetical in the fifth line thereof and
adding immediately after the words “Tender Offer” in the fifth line thereof “,
and any publicly announced change or amendment to such an announcement
(including the announcement of an abandonment of such intention)”. Sections
12.3(a) and 12.3(d) of the Equity Definitions shall each be amended by replacing
each occurrence of the words “Tender Offer Date” with “Announcement Date.”


For purposes of this Transaction, the definition of “Merger Date” in Section
12.1(c) of the Equity Definitions shall be amended by inserting in the first
line thereof, after the word “means”, the words “each of the Announcement Date
and”. For purposes of this Transaction, the definition of “Tender Offer Date” in
Section 12.1(e) Equity Definitions shall be amended to read, “Tender Offer Date
shall mean the Announcement Date.”
Cancellation and Payment (Calculation Agent Determination):
Sections 12.2(e) and 12.3(d) and the first paragraph of Section 12.7(b) of the
Equity Definitions shall be amended by inserting the words “or Share Forward
Transaction” after the words “Option Transaction” in each place where such words
appear therein. Section 12.7(c) shall be deleted from the Equity Definitions,
and each reference in the Equity Definitions to “Section 12.7(c)” shall be
replaced with a reference to “Section 12.7(b)”.
Acknowledgment Regarding Adjustments:
Any adjustment to the terms of the Transaction, or the determination of any
amounts due upon termination of the Transaction as a result of a Merger Event or
Tender Offer shall take into account, and shall not duplicate the economic
effects of, any extension or other adjustment hereunder (including, without
limitation, any adjustment in Section 8








--------------------------------------------------------------------------------





 
below).
Consequences of Merger Events:
 
Share-for-Share:
Modified Calculation Agent Adjustment
Share-for-Other:
Cancellation and Payment (Calculation Agent Determination)
Share-for Combined:
Component Adjustment
New Shares:
In the definition of “New Shares” in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety and replaced
with “publicly quoted, traded or listed on any of the New York Stock Exchange,
The NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors).”
Tender Offer:
Applicable
Consequences of Tender Offers:
 
Share-for-Share:
Modified Calculation Agent Adjustment or Cancellation and Payment (Calculation
Agent Determination), at the commercially reasonable election of MUFG.
Share-for-Other:
Modified Calculation Agent Adjustment or Cancellation and Payment (Calculation
Agent Determination), at the commercially reasonable election of MUFG.
Share-for-Combined:
Modified Calculation Agent Adjustment or Cancellation and Payment (Calculation
Agent Determination), at the commercially reasonable election of MUFG.
Determining Party:
MUFG
Composition of Combined Consideration:
Not Applicable; provided that notwithstanding Sections 12.1(f) and 12.5(b) of
the Equity Definitions, to the extent that the composition of the consideration
for the relevant Shares in connection with a Merger Event or Tender Offer could
be determined by a holder of the Shares, the Calculation Agent shall, in its
sole discretion, determine the composition of such consideration for purposes of
determining the consequences of such Merger Event or Tender Offer under the
Transaction.
Nationalization, Insolvency or Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be the








--------------------------------------------------------------------------------





 
Exchange.
Additional Disruption Events:
 
Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by replacing the word “Shares” where it appears
in clause (X) thereof with the words “Shares or Hedge Positions” and (iii) by
immediately following the word “Transaction” in clause (X) thereof, adding the
phrase “in the manner contemplated by the Hedging Party on the Trade Date”;
provided further that Section 12.9(a)(ii) of the Equity Definitions is hereby
amended by replacing the parenthetical beginning after the word “regulation” in
the second line thereof the words “(including, for the avoidance of doubt and
without limitation, (x) any tax law or (y) adoption or promulgation of new
regulations authorized or mandated by existing statute)”.
Failure to Deliver:
Applicable
Insolvency Filing:
Applicable
Hedging Disruption:
Applicable; provided that: (i) Section 12.9(a)(v) of the Equity Definitions is
hereby amended by inserting the following two sentences at the end of such
Section: “For the avoidance of doubt, the term “equity price risk” shall be
deemed to include, but shall not be limited to, stock price and volatility risk.
And, for the further avoidance of doubt, any such transactions or assets
referred to in phrases (A) or (B) above must be available on commercially
reasonable pricing terms and trade with sufficient liquidity to support a
commercially reasonable Hedge Position in respect of the Transaction.”; and (ii)
Section 12.9(b)(iii) of the Equity Definitions is hereby amended by (x) deleting
in the third line thereof the words “to terminate the Transaction”, and
replacing them with the words “(A) to terminate the Transaction or a portion of
the Transaction affected by such Hedging Disruption” and by (y) inserting in the
last line thereof after the word “other”, the words “, (B) that such occurrence
be a Potential Adjustment Event and/or (C) to deem that a Market Disruption
Event has occurred and will be continuing at any time following the occurrence
and during the continuance of such an event”.
Hedging Party:
MUFG
Increased Cost of Hedging:
Applicable
Hedging Party:
MUFG
Loss of Stock Borrow:
Applicable








--------------------------------------------------------------------------------





Maximum Stock Loan Rate:
As specified in Appendix A.
Hedging Party:
MUFG
Increased Cost of Stock Borrow:
Applicable
Initial Stock Loan Rate:
As specified in Appendix A.
Hedging Party:
MUFG
Determining Party for all Extraordinary Events:
MUFG
Miscellaneous:
 
Non-Reliance:
Applicable
Agreements and Acknowledgments Regarding Hedging Activities:
Applicable
Additional Acknowledgments:
Applicable
3.Calculation Agent:
MUFG
4.Account Details:
 
MUFG’s USD payment instructions:
Bank: Northern Trust Int’l Banking Corp.
BIC: CNORUS33
MFILGB2L
F/O: MUFG Securities EMEA plc
A/C: 102707-20230 (ABA 026001122)
Ref: Denny’s ASR


MUFG’s delivery instructions:
JP Morgan Chase Bank (ABA 021000021)
BIC: CHASUS33
         MFILGB2LXXX
F/O:MUFG Securities EMEA plc
DTC 2164, AC-G72307
Ref: Denny’s ASR
Counterparty’s payment and delivery instructions:
To be advised.



5.
Offices:



a.
The Office of MUFG for the Transaction is: London





For notices with respect to the Transaction:


Notwithstanding anything to the contrary in the Agreement, all notices to MUFG
in connection with the Transaction are effective only upon receipt of email
message to:





--------------------------------------------------------------------------------







Mitsubishi Securities EMEA plc
Ropemaker Place
25 Ropemaker Street London EC2Y 9AJ


Group: Derivative Confirmations
Facsimile: +44 207 577 2898 / 2875
Telephone: +44 207 577 2669 / 2640
Email: docsconfirms@int.sc.mufg.jp


Group: Derivative Settlements
Facsimile: +44 207 577 2896
Telephone: +44 207 577 2663 / 2668 / 2527
Email: dspsettlements@int.sc.mufg.jp


In addition to addresses specified in the Agreement, notices to MUFG should also
be sent by
electronic mail to the following address:


EquitySolutions-Notifications@int.sc.mufg.jp


b.
The Office of Counterparty for the Transaction is: Counterparty is not a
Multibranch Party.

For notices with respect to the Transaction:


Denny’s Corporation Attention: Ross Nell VP, Tax & Treasurer 203 East Main
Street Spartanburg, SC 29319
864-597-7170
rnell@dennys.com


6.
Additional Provisions.



a.
Counterparty Representations and Agreements. Counterparty represents and
warrants to, and agrees with, MUFG as follows:



i.
Public Reports. As of the Trade Date, Counterparty is in compliance with its
reporting obligations under the Exchange Act, and all reports and other
documents filed by Counterparty with the Securities and Exchange Commission
pursuant to the Exchange Act, when considered as a whole (with the most recent
such reports and documents deemed to amend inconsistent statements contained in
any earlier such reports and documents), do not contain any untrue statement of
a material fact or any omission of a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading. Without limiting the generality of the
foregoing, as of the Trade Date and as of the date of any election with respect
to the Transaction (including any date that Counterparty elects to deliver or
receive Shares hereunder pursuant to “Settlement Method” in Annex A or
“Extraordinary Events” herein), Counterparty and its officers and directors are
not aware of any material non-public information regarding Counterparty or the
Shares.



ii.
Regulation M. Counterparty is not on the Trade Date engaged in a “distribution,”
as such term is used in Regulation M under the Exchange Act (“Regulation M”). In
the event that Counterparty reasonably concludes that it or any of its
affiliates or agents will take any action that would cause Regulation M to be
applicable to any purchases of Shares, or any security for which the Shares is a
“reference security” (as defined in Regulation M), by Counterparty or any of its
“affiliated purchasers” (as defined in Regulation M) on any day prior to the
second Scheduled Trading Day immediately following the later of the (i) the
Valuation Date, (ii) the Final Settlement Valuation Date, and (iii) the last day
of the Termination Purchase Period, as applicable, Counterparty shall provide
MUFG at least five Scheduled Trading Days’ written notice of such fact prior to
the beginning of






--------------------------------------------------------------------------------





the restricted period applicable to such distribution under Regulation M.
Counterparty acknowledges that any such action could cause the occurrence (or
deemed occurrence) of a Market Disruption Event (and, accordingly, a Potential
Adjustment Event). Accordingly, Counterparty acknowledges that its actions in
relation to any such notice must comply with the standards set forth in Section
6(b)(iii) below.


iii.
No Manipulation. Counterparty is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act and
will not engage in any other securities or derivative transaction to such ends.



iv.
No Distribution. Counterparty is not entering into the Transaction to facilitate
a distribution of the Shares (or any security that may be converted into or
exercised or exchanged for Shares, or whose value under its terms may in whole
or in significant part

be determined by the value of the Shares) or in connection with any future
issuance of securities.


v.
Solvency. As of the Trade Date, the Initial Share Delivery Date and the
Prepayment Date, (a) the aggregate fair market value of Counterparty’s assets
will exceed its liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities), (b) it has not engaged in and will not engage in any
business or transaction after which the property remaining with it will be
unreasonably small in relation to its business, (c) it has not incurred and does
not intend to incur debts beyond its ability to pay as they mature, and (d) as a
result of entering into and performing its obligations under the Transaction,

(x) it has not violated and will not violate any relevant state law provision
applicable to the acquisition or redemption by an issuer of its own securities
and (y) it would not be nor would it be rendered “insolvent” (as such term is
defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the
United States Code) (the “Bankruptcy Code”)).


vi.
Eligible Contract Participant. It is an “eligible contract participant,” as
defined under the Commodity Exchange Act (7 U.S.C. § 1a(18)) and CFTC
regulations (17 CFR § 1.3) because it is a corporation, partnership,
organization, trust, or other entity (other than a commodity pool or a
proprietorship) that has total assets exceeding $10,000,000.



vii.
Tender Offers. The purchase or writing of the Transaction by Counterparty will
not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.



viii.
Investment Company. Counterparty is not, and after giving effect to the
transactions contemplated hereby will not be, required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.



ix.
Accounting Treatment. Without limiting the generality of Section 13.1 of the
Equity Definitions, Counterparty acknowledges that neither MUFG nor any of its
Affiliates is making any representations or warranties or taking any position or
expressing any view with respect to the treatment of the Transaction under any
accounting standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging - Contracts in Entity’s Own
Equity.



x.
Authorization and Disclosure. Upon MUFG’s request, Counterparty shall deliver to






--------------------------------------------------------------------------------





MUFG a resolution of Counterparty’s board of directors authorizing the
Transaction and such other certificate or certificates as MUFG shall reasonably
request. Counterparty has publicly disclosed on May 23, 2016 its authorization
to repurchase Shares.


xi.
[Reserved].



xii.
No Overlapping Transactions. Counterparty has not and will not enter into
agreements similar to the Transaction where any initial hedge period, averaging
period, termination purchase period or settlement valuation period (each however
defined) in such other transaction will overlap at any time (including as a
result of extensions in such initial hedge period, averaging period, termination
purchase period or settlement valuation period as provided in the relevant
agreements) with any Hedge Period, Averaging Period, Termination Purchase Period
or Settlement Valuation Period under this Confirmation. In the event of any such
overlap as a result of any postponement of the Valuation Date pursuant to
“Valuation Disruption” above or implementation of the Settlement Valuation
Period, Counterparty shall promptly amend such transaction to avoid any such
overlap.

xiii.
Rule 10b-18 purchases. Counterparty represents and warrants to MUFG that neither
it nor any “affiliated purchaser” (as defined in Rule 10b-18 under the Exchange
Act, “Rule 10b-18”) has made any purchases of blocks pursuant to the proviso in
Rule 10b- 18(b)(4) during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.



b.
Rule 10b5-1.



i.
Counterparty intends the Transaction to comply with the requirements of Rule
10b5-1(c) under the Exchange Act. Counterparty represents that it is entering
into the Transaction in good faith and not as part of a plan or scheme to evade
the antifraud or anti- manipulation provisions of the federal or applicable
state securities laws and that it has not entered into or altered any hedging
transaction relating to the Shares corresponding to or offsetting the
Transaction. Counterparty represents and warrants that it has consulted with its
own advisors as to the legal aspects of its adoption and implementation of the
Transaction under Rule 10b5-1 under the Exchange Act.



ii.
Counterparty shall not, at any time during any Hedge Period, Averaging Period,
Settlement Valuation Period or Termination Purchase Period, communicate,
directly or indirectly, any material nonpublic information concerning itself or
the Shares or purchases or sales of Shares by MUFG (or its agent or affiliate)
to any Relevant Bank Personnel. “Relevant Bank Personnel” means any employees or
agents of MUFG or any affiliate of MUFG that MUFG has notified Counterparty in
writing are “Relevant Bank Personnel”; provided that MUFG may amend the list of
Relevant Bank Personnel at any time by delivering a revised list to
Counterparty. “Relevant Bank Personnel” shall initially mean any personnel of
the equity derivatives trading group of MUFG or its affiliates who are
responsible for, or have the ability to influence, the execution of this
Transaction and of MUFG’s hedge in relation thereto.



iii.
Counterparty agrees that Counterparty shall not enter into or alter any hedging
transaction relating to the Shares corresponding to or offsetting the
Transaction. Counterparty also acknowledges and agrees that any amendment,
modification, waiver or termination of this Confirmation must be effected in
accordance with the requirements for the amendment or termination of a “plan” as
defined in Rule 10b5-1(c) under the Exchange Act. Without limiting the
generality of the foregoing, any such amendment, modification, waiver or
termination shall be made in good faith and not as part of a plan or scheme to
evade the prohibitions of Rule 10b-5, and no such amendment, modification,
waiver or termination shall be made at any time at which Counterparty or any
officer, director, manager or similar person of Counterparty is aware of any
material non-public information regarding Counterparty or the Shares.






--------------------------------------------------------------------------------









iv.
Counterparty acknowledges and agrees that it does not have, and shall not
attempt to exercise, any influence over how, when or whether MUFG effects any
purchases of Shares in connection with the Transaction.



c.
U.S. Private Placement and Other Representations.



Each party acknowledges that the offer and sale of the Transaction to it is
intended to be exempt from registration under the Securities Act of 1933, as
amended (the “Securities Act”). Accordingly, each party hereby represents and
warrants to the other party as of the date hereof that:


i.
It is an “accredited investor” (as defined in Regulation D under the Securities
Act) and has such knowledge and experience in financial and business matters as
to be capable of

evaluating the merits and risks of the Transaction, and it is able to bear the
economic risk of the Transaction.


ii.
It is entering into the Transaction for its own account and not with a view to
the distribution or resale of the Transaction or its rights thereunder.



iii.
It is duly organized and validly existing under the laws of the jurisdiction of
its organization or incorporation and, if relevant under such laws, in good
standing.



iv.
It has the power to execute this Confirmation and any other documentation
relating to this Confirmation to which it is a party, to deliver this
Confirmation and any other documentation relating to this Confirmation that it
is required by this Confirmation to deliver and to perform its obligations under
this Confirmation and has taken all necessary action to authorize such
execution, delivery and performance.



v.
Such execution, delivery and performance do not violate or conflict with any law
applicable to it, any provision of its constitutional documents, any order or
judgment of any court or other agency of government applicable to it or any of
its assets or any contractual restriction binding on or affecting it or any of
its assets.



d.
Securities Contract; Swap Agreement. The parties hereto agree and acknowledge
that MUFG is a “financial participant” within the meaning of Sections 101(22),
101(53C) and 101(22A) of the Bankruptcy Code. The parties hereto further agree
and acknowledge that this Transaction is

i.a “securities contract” as such term is defined in Section 741(7) of the
Bankruptcy Code, in which case each payment and delivery made pursuant to this
Transaction is a “termination value,” “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“settlement payment,” within the meaning of Section 546 of the Bankruptcy Code
and (ii) a “swap agreement,” as such term is defined in Section 101(53B) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder or in
connection herewith is a “termination value,” “payment amount” or “other
transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “transfer,” as such term is defined in Section 101(54) of the Bankruptcy
Code and a “payment or other transfer of property” within the meaning of
Sections 362 and 546 of the Bankruptcy Code, and that MUFG is entitled to the
protections afforded by, among other sections, Sections 362(b)(6), 362(b)(17),
362(o), 546(e), 546(g), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code.


e.
Bankruptcy Status. MUFG acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the transactions contemplated
hereby that are senior to the claims of Counterparty’s common stockholders in
the event of Counterparty’s bankruptcy; provided, that nothing herein shall be
deemed to limit MUFG’s right to pursue remedies in the event of a breach by
Counterparty of its obligations and agreements with respect to this Confirmation
and the Agreement; and provided, further, that nothing herein shall limit or
shall be deemed to limit MUFG’s rights in respect of any transaction other than
this Transaction.






--------------------------------------------------------------------------------









f.
No Collateral or Setoff. Notwithstanding any provision of this Confirmation, the
Agreement, or any other agreement between the parties to the contrary, the
obligations of Counterparty under this Transaction are not secured by any
collateral. MUFG agrees not to set off or net amounts due from Counterparty with
respect to this Transaction against amounts due from MUFG to Counterparty under
obligations other than Equity Contracts. “Equity Contract” means any transaction
relating to Shares between the parties (or any of their affiliates) that
qualifies as ‘equity’ under applicable accounting rules.



g.
Additional Termination Event. Notwithstanding any other provision hereof, an
Additional Termination Event shall occur and Counterparty shall be the sole
Affected Party pursuant to such Additional Termination Event if: (i) at any time
on or prior to the Valuation Date, the price per Share on the Exchange, as
determined by the Calculation Agent, is at or below the Threshold Price

as specified in Appendix A; or (ii) Counterparty declares an Extraordinary
Dividend with an ex- dividend date which occurs or is scheduled to occur during
the Relevant Dividend Period. For the avoidance of doubt, such Extraordinary
Dividend shall not constitute a Potential Adjustment Event.


h.
Maximum Number of Shares. Notwithstanding any provisions of this Confirmation,
the Agreement or the Equity Definitions to the contrary, in no event shall the
aggregate number of Shares that Counterparty shall be obligated to deliver in
connection with this Transaction exceed 4,500,000 Shares, as such number may be
proportionately adjusted by the Calculation Agent to reflect stock splits or
similar events.



i.
Maximum Share Delivery. In no event shall MUFG be required to deliver any Shares
in respect of any Transaction in excess of 20,000,000 Shares.



j.
Agreements to Deliver Documents. Counterparty agrees to complete (accurately and
in a manner reasonably satisfactory to the other party), execute, and deliver to
MUFG, United States Internal Revenue Service Form W-8 or Form W-9, as
applicable, or any successor of such form, (i) upon execution of this
Confirmation, (ii) promptly upon reasonable demand by MUFG, and (iii) promptly
upon learning that any such form previously provided by it has become obsolete
or incorrect.



k.
Indemnity. Counterparty shall indemnify and hold harmless MUFG and any of its
affiliates, directors, officers, employees, partners, controlling entities or
agents (each, an “Indemnified Party”) from and against any and all claims,
losses, damages and liabilities (including, without limitation, any legal or
other expenses reasonably incurred in connection with defending or investigating
any such action or claim) (“Losses”) arising out of or attributable to (i)
Counterparty’s actions taken or not taken in connection with this Confirmation
or the Transaction and (ii) the engagement of MUFG pursuant to, and the
performance by MUFG of the services contemplated by this Confirmation, except to
the extent that such Loss is found in a final non-appealable judgment by a court
of competent jurisdiction to have resulted solely from the gross negligence or
bad faith of any Indemnified Party. This indemnity agreement shall be in
addition to any liability that Counterparty otherwise may have. The provisions
of this paragraph shall survive the termination of this Confirmation.



l.
Counterparty Purchases. Without the prior written consent of MUFG, Counterparty
shall not, and shall cause its “affiliates” and “affiliated purchasers” (each as
defined in Rule 10b-18) not to, directly or indirectly (including, without
limitation, by means of a derivative) purchase, offer to purchase, place any bid
or limit order that would effect a purchase of, or commence any tender offer
relating to, any Shares (or an equivalent interest, including a unit of
beneficial interest in a trust or limited partnership or a depository share) or
any security convertible into or exchangeable for Shares during the Hedge
Period, Averaging Period, Settlement Valuation Period or Termination Purchase
Period. During such time, any purchases of Shares (or any security convertible
into or exchangeable for Shares) by Counterparty shall be made through MUFG
Securities Americas Inc., which is an affiliate of MUFG.






--------------------------------------------------------------------------------









m.
Merger-related Transactions. During the Hedge Period, Averaging Period,
Settlement Valuation Period and Termination Purchase Period, as applicable,
Counterparty shall (i) notify MUFG prior to the opening of trading in the Shares
on any day on which Counterparty makes, or expects to be made, any public
announcement (as defined in Rule 165(f) under the Securities Act) of any merger,
acquisition, or similar transaction involving a recapitalization relating to
Counterparty (other than any such transaction in which the consideration
consists solely of cash and there is no valuation period), (ii) promptly notify
MUFG following any such announcement that such announcement has been made, and
(iii) promptly deliver to MUFG following the making of any such announcement a
certificate indicating (A) Counterparty’s average daily Rule 10b-18 purchases
(as defined in Rule 10b-18) during the three full calendar months preceding the
date of the announcement of such transaction and (B) Counterparty’s block

purchases (as defined in Rule 10b-18) effected pursuant to paragraph (b)(4) of
Rule 10b-18 during the three full calendar months preceding the date of the
announcement of such transaction. In addition, Counterparty shall promptly
notify MUFG of the earlier to occur of the completion of such transaction and
the completion of the vote by target shareholders. Counterparty acknowledges
that any such public announcement may cause the terms of the Transaction to be
adjusted or terminated. Accordingly, Counterparty acknowledges that its actions
in relation to any such announcement or transaction must comply with the
standards set forth in Section 6(b) above. The Counterparty acknowledges that
any such public announcement may cause the terms of the Transaction to be
adjusted or terminated, to the extent provided herein.


n.
Acknowledgments and Agreements Regarding Hedging. Counterparty acknowledges and
agrees that (i) during the Hedge Period and the Averaging Period, MUFG and its
affiliates may (x) buy or sell Shares or other securities or buy or sell options
or futures contracts or enter into swaps or other derivative securities in order
to adjust its hedge position with respect to the Transaction and (y) be active
in the market for Shares other than in connection with hedging activities in
relation to the Transaction, (ii) MUFG shall make its own determination as to
whether, when or in what manner any hedging or market activities in
Counterparty’s securities shall be conducted and shall do so in a manner that it
deems appropriate to hedge its price and market risk with respect to the Hedge
Period Reference Price, the Settlement Price and/or the VWAP Price and (iii) any
market activities of MUFG and its affiliates with respect to Shares may affect
the market price and volatility of Shares, as well as the Settlement Price
and/or the VWAP Price, each in a manner that may be adverse to Counterparty.



7.
Regulatory Disruption.



In the event that MUFG reasonably determines, in good faith and based on the
advice of counsel, that it is appropriate with regard to any legal, regulatory
or self-regulatory requirements or related policies and procedures (whether or
not such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by MUFG, and including, without limitation, Rule 10b-18,
Rule 10b-5, Regulation 13D-G and Regulation 14E), to refrain from purchasing
Shares or to purchase fewer than the number of Shares than would otherwise be
expected to be purchased in a commercially reasonable manner on any Scheduled
Trading Day during the duration of this Transaction, then MUFG may, in its
commercially reasonable discretion, elect to deem that a Market Disruption Event
has occurred and will be continuing on such Scheduled Trading Day or Days. MUFG
shall notify Counterparty upon the exercise of MUFG’s rights pursuant to this
Section 7 and shall subsequently notify the Issuer on the day MUFG believes that
the circumstances giving rise to such exercise have changed. If the Hedge Period
or Averaging Period is suspended pursuant to this Section 7, at the end of such
suspension MUFG shall determine the number of Scheduled Trading Days remaining
in the Hedge Period and/or Averaging Period, as appropriate, and the terms of
this Transaction shall be adjusted by the Calculation Agent. All determinations
by MUFG shall be made in good faith and a commercially reasonable manner and
assuming MUFG maintains a commercially reasonable hedge position.


8.
Special Provisions regarding Acquisition Transaction Announcements.



a.
If an Acquisition Transaction Announcement occurs on or prior to the final
Settlement Date, then






--------------------------------------------------------------------------------





the Calculation Agent shall make in a good faith and commercially reasonable
manner such adjustments to the exercise, settlement, payment or any other terms
of the Transaction (including, without limitation, the Forward Cap Price, the
Number of Shares to be Delivered and the Settlement Price Adjustment) as the
Calculation Agent determines appropriate, at such time or at multiple times as
the Calculation Agent determines appropriate, to account for the economic effect
on such Transaction of such Acquisition Transaction Announcement (including
adjustments to account solely for changes in price, volatility, stock loan rate
and liquidity relevant to the Shares, to the Transaction or to commercially
reasonable hedge positions in respect of the Transaction). If an Acquisition
Transaction Announcement occurs after the Trade Date, but prior to the Scheduled
Earliest Acceleration Date, the Scheduled Earliest Acceleration Date shall be
the date of such Acquisition Transaction Announcement. If, after giving effect
to any such adjustment, the
Number of Shares to be Delivered for any settlement of the Transaction is a
negative number, then the terms of the Counterparty Settlement Provisions in
Annex A shall apply.


b.
“Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction or an event that, if consummated, would result in an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, (iv) any other announcement that in the reasonable judgment of the
Calculation Agent may result in an Acquisition Transaction, or (v) any
announcement of any change or amendment to any previous Acquisition Transaction
Announcement (including any announcement of the abandonment of any such
previously announced Acquisition Transaction, agreement, letter of intent,
understanding or intention). For the avoidance of doubt, announcements as used
in the definition of Acquisition Transaction Announcement refer to any public
announcement whether made by the Counterparty or a third party.



c.
“Acquisition Transaction” means (i) any Merger Event (for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “15%” and to “50%” by “75%” and without
reference to the clause beginning immediately following the definition of
Reverse Merger therein to the end of such definition), Tender Offer or Merger
Transaction or any other transaction involving the merger of Counterparty with
or into any third party, (ii) the sale or transfer of all or substantially all
of the assets of Counterparty, (iii) a recapitalization, reclassification,
binding share exchange or other similar transaction with respect to
Counterparty, (iv) any acquisition, lease, exchange, transfer, disposition
(including by way of spin-off or distribution) of assets (including any capital
stock or other ownership interests in subsidiaries) or other similar event by
Counterparty or any of its subsidiaries where the aggregate consideration
transferable or receivable by or to Counterparty or its subsidiaries exceeds 15%
of the market capitalization of Counterparty and (v) any transaction in which
Counterparty or its board of directors has a legal obligation to make a
recommendation to its shareholders in respect of such transaction (whether
pursuant to Rule 14e-2 under the Exchange Act or otherwise).



9.
Staggered Settlement.



Notwithstanding anything to the contrary herein, MUFG may, by prior notice to
Counterparty, satisfy its obligation to deliver any Shares or other securities
on any date due (an “Original Delivery Date”) by making separate deliveries of
Shares or such securities, as the case may be, at more than one time on or prior
to such Original Delivery Date, so long as the aggregate number of Shares and
other securities so delivered on or prior to such Original Delivery Date is
equal to the number required to be delivered on such Original Delivery Date.


10.
Transfer and Assignment.



Notwithstanding anything to the contrary in the Agreement, MUFG may assign,
transfer and set over all its rights, title and interest, powers, privileges and
remedies under any Transaction, in whole or in part, to an affiliate of MUFG,
without the consent of Counterparty.





--------------------------------------------------------------------------------









11.
Limit on Beneficial Ownership.



Notwithstanding anything to the contrary in this Confirmation, Counterparty
acknowledges and agrees that, on any day, MUFG shall not be obligated to receive
from Counterparty any Shares, and Counterparty shall not be entitled to deliver
to MUFG any Shares, to the extent (but only to the extent) that after such
transactions MUFG’s ultimate parent entity would directly or indirectly
“beneficially own” (as such term is defined for purposes of Section 13(d) of the
Exchange Act) at any time on such day in excess of 8% of the outstanding Shares.
Any purported receipt of Shares shall be void and have no effect to the extent
(but only to the extent) that after such receipt, MUFG’s ultimate parent entity
would directly or
indirectly so beneficially own in excess of 8% of the outstanding Shares. If, on
any day, any receipt of Shares by MUFG is not effected, in whole or in part, as
a result of this Section 11, Counterparty’s obligations to deliver such Shares
shall not be extinguished and any such delivery shall be effected over time by
Counterparty as promptly as MUFG determines, such that after any such delivery,
MUFG’s ultimate parent entity would not directly or indirectly beneficially own
in excess of 8% of the outstanding Shares.


12.
Registration Provisions.



Counterparty hereby agrees that if, in the good faith and commercially
reasonable judgment of MUFG, any Shares acquired by MUFG for the purpose of
hedging its obligations pursuant to the Transaction or otherwise delivered by
the Counterparty to MUFG for any reason hereunder cannot be sold in the public
market by MUFG without registration under the Securities Act, Counterparty
shall, at its election: (i) in order to allow MUFG to sell such Shares in a
registered offering, make available to MUFG an effective registration statement
under the Securities Act to cover the resale of such Shares and (A) enter into
an agreement, in form and substance satisfactory to MUFG, substantially in the
form of an underwriting agreement for a registered offering of similar size, (B)
provide accountant’s “comfort” letters in customary form for registered
offerings of equity securities of similar size, (C) provide disclosure opinions
of nationally recognized outside counsel to Counterparty reasonably acceptable
to MUFG, (D) provide other customary opinions, certificates and closing
documents customary in form for registered offerings of equity securities of
similar size and (E) afford MUFG a reasonable opportunity to conduct a “due
diligence” investigation with respect to Counterparty customary in scope for
underwritten offerings of equity securities of similar size; provided that if
MUFG, in its good faith discretion, is not satisfied with access to due
diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause(ii) or clause (iii) of this Section 12 shall apply at the election of
Counterparty; (ii) in order to allow MUFG to sell such Shares in a private
placement, enter into a private placement agreement substantially similar to
private placement purchase agreements customary for private placements of equity
securities of similar size, in form and substance commercially reasonably
satisfactory to MUFG, which private placement agreement shall include, without
limitation, provisions substantially similar to those contained in such private
placement purchase agreements relating to the indemnification of, and
contribution in connection with the liability of, MUFG and its affiliates, and
shall provide for Counterparty using best efforts to deliver documentation
appropriate for a private placement of similar size, all commercially reasonably
acceptable to MUFG (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction that are necessary, using
commercially reasonable judgment, to compensate MUFG for any discount from the
public market price of the Shares incurred on the sale of such Shares in a
private placement); or (iii) purchase the Shares from MUFG at the Volume
Weighted Average Price on such Exchange Business Days, and in the amounts,
requested by MUFG. “Volume Weighted Average Price” means, on any Exchange
Business Day, the per Share volume-weighted average price as displayed under the
heading “Bloomberg VWAP” on Bloomberg page DENN <equity> VAP (or any successor
thereto) in respect of the period from 9:30 a.m. to 4:00 p.m. (New York City
time) on such Exchange Business Day (or if such volume-weighted average price is
unavailable, the market value of one Share on such Exchange Business Day, as
determined by the Calculation Agent using a volume-weighted method).


13.
Calculations and Payment Date upon Early Termination.



The parties acknowledge and agree that in calculating (a) the Close-Out Amount
pursuant to Section 6 of the Agreement and (b) the amount due upon cancellation
or termination of the Transaction (whether in





--------------------------------------------------------------------------------





whole or in part) pursuant to Article 12 of the Equity Definitions as a result
of an Extraordinary Event, MUFG may (but need not) determine such amount based
on (i) expected losses assuming a commercially reasonable (including, without
limitation, with regard to reasonable legal and regulatory guidelines) risk bid
were used to determine loss or (ii) the price at which one or more market
participants would offer to sell to MUFG a block of Shares equal in number to
MUFG’s hedge position in relation to the Transaction. Notwithstanding anything
to the contrary in Section 6(d)(ii) of the Agreement or Article 12 of the Equity
Definitions, all amounts calculated as being due in respect of an Early
Termination Date under Section 6(e) of the Agreement or upon cancellation or
termination of the Transaction under Article 12 of the Equity Definitions will
be payable on the day that notice of the amount payable is effective.


14.
Counterparts.



This Confirmation may be executed in any number of counterparts, all of which
shall constitute one and the same instrument, and any party hereto may execute
this Confirmation by signing and delivering one or more counterparts.


15.
Waiver of Trial by Jury.



EACH PARTY HEREBY IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS
OF MUFG OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.


16.
Adjustments.



For the avoidance of doubt, whenever MUFG, Calculation Agent or Determining
Party are called upon to make an adjustment or determination pursuant to the
terms of this Confirmation or the Definitions to take into account the effect of
an event, MUFG, Calculation Agent and Determining Party shall make such
adjustment or determination by reference to the effect of such event on the
Hedging Party, assuming that the Hedging Party maintains a commercially
reasonable Hedge Position at the time of the event.


17.
Agreements Regarding the Hedge Completion Notice.



a.
Counterparty accepts and agrees to be bound by the contractual terms and
conditions as set forth in the Hedge Completion Notice.



b.
MUFG and Counterparty agree and acknowledge that (A) the transactions
contemplated by this Confirmation and the Hedge Completion Notice will be
entered into in reliance on the fact that this Confirmation the Hedge Completion
Notice form a single agreement between MUFG and Counterparty, and MUFG would not
otherwise enter into such transactions, (B) this Confirmation, as supplemented
by the Hedge Completion Notice, is a “qualified financial contract”, as such
term is defined in Section 5-701(b)(2) of the General Obligations Law of New
York (the “General Obligations Law”); (C) the Hedge Completion Notice,
regardless of whether the Hedge Completion Notice is transmitted electronically
or otherwise, constitutes a “confirmation in writing sufficient to indicate that
a contract has been made between the parties” hereto, as set forth in Section
5-701(b)(3)(b) of the General Obligations Law; and (D) this Confirmation
constitutes a prior “written contract”, as set forth in Section 5-701(b)(1)(b)
of the General Obligations Law, and each party hereto intends and agrees to be
bound by this Confirmation, as supplemented by the Hedge Completion Notice.



c.
Counterparty and MUFG further agree and acknowledge that this Confirmation, as
supplemented by the related Hedge Completion Notice, constitutes a contract “for
the sale or purchase of a security”, as set forth in Section 8-113 of the
Uniform Commercial Code of New York.






--------------------------------------------------------------------------------









18.
2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure Protocol.

The parties agree that the terms of the 2013 EMIR Portfolio Reconciliation,
Dispute Resolution and Disclosure Protocol published by ISDA on July 19, 2013
(“Protocol”) apply to the Agreement as if the parties had adhered to the
Protocol without amendment. In respect of the Attachment to the Protocol, (i)
the definition of “Adherence Letter” shall be deemed to be deleted and
references to “Adherence Letter” shall be deemed to be to this Section 18 (and
references to “such party’s Adherence Letter” and “its Adherence Letter” shall
be read accordingly), (ii) references to “adheres to the Protocol” shall be
deemed to be “enters into the Agreement”, (iii) references to “Protocol Covered
Agreement” shall be deemed to be references to the Agreement (and each “Protocol
Covered Agreement” shall be read accordingly), and (iv) references to
“Implementation Date” shall be deemed to be references to the date of the
Agreement. For the purposes of this Section 18:
(i)    MUFG is a Portfolio Data Sending Entity and Counterparty is a Portfolio
Data Receiving Entity.
(ii)    MUFG and Counterparty may not use a Third Party Service Provider.
(iii)    The Local Business Days for such purposes in relation to MUFG are
London and in relation to Counterparty
are Spartanburg, South Carolina, USA.
(iv)    The provisions in this paragraph shall survive the termination of this
Transaction.
(v)    The following are the applicable email addresses.
Portfolio Data:        MUFG:    OPS-ClientValuations@int.sc.mufg.jp
Counterparty: rnell@dennys.com
Notice of discrepancy:    MUFG:    OPS-ClientValuations@int.sc.mufg.jp
Counterparty: rnell@dennys.com
Dispute Notice:        MUFG:    OPS-ClientValuations@int.sc.mufg.jp
Counterparty: rnell@dennys.com
19.
NFC Representation Protocol.

The parties agree that the provisions set out in the Attachment to the ISDA 2013
EMIR NFC Representation Protocol published by ISDA on March 8, 2013 (the “NFC
Representation Protocol”) shall apply to the Agreement as if each party were an
Adhering Party under the terms of the NFC Representation Protocol. In respect of
the Attachment to the Protocol, (i) the definition of “Adherence Letter” shall
be deemed to be deleted and references to “Adherence Letter” shall be deemed to
be to this Section 19 (and references to “the relevant Adherence Letter” and
“its Adherence Letter” shall be read accordingly), (ii) references to “adheres
to the Protocol” shall be deemed to be “enters into the Agreement”, (iii)
references to “Covered Master Agreement” shall be deemed to be references to the
Agreement (and each “Covered Master Agreement” shall be read accordingly), and
(iv) references to “Implementation Date” shall be deemed to be references to the
date of the Agreement. Counterparty confirms that it enters into the Agreement
as a party making the NFC Representation (as such term is defined in the NFC
Representation Protocol). Counterparty shall promptly notify MUFG (with a copy
to MUSICMP.EMIREnquiries@int.sc.mufg.jp) of any change to its status as a party
making the NFC Representation.


20.
Transaction Reporting - Consent for Disclosure of Information. Notwithstanding
anything to the contrary herein or in the Agreement or any non-disclosure,
confidentiality or other agreements entered into between the parties from time
to time, each party hereby consents to the Disclosure of information (the
“Reporting Consent”):






--------------------------------------------------------------------------------







(i)
to the extent required by, or necessary in order to comply with, any applicable
law, rule or regulation which mandates Disclosure of transaction and similar
information or to the extent required by, or necessary in order to comply with,
any order, request or directive regarding Disclosure of transaction and similar
information issued by any relevant authority or body or agency (“Reporting
Requirements”); or

(ii)
to and between the other party’s head office, branches or affiliates; to any
person, agent, third party or entity who provides services to such other party
or its head office, branches or affiliates; to a Market; or to any trade data
repository or any systems or services operated by any trade repository or
Market, in each case in this clause (ii), in connection with such Reporting
Requirements, provided that the other party shall assure that its head office,
branches, affiliates, and person, agent or third party or entity whose provides
services to such other party and whose receipt of information is consented to by
means of this clause (ii) shall only disclose such information in accordance
with clause (i) of this Reporting Consent.

“Disclosure” means disclosure, reporting, retention, or any action similar or
analogous to any of the aforementioned.
“Market” means any exchange, regulated market, clearing house, central clearing
counterparty or multilateral trading facility.
Disclosures made pursuant to this Reporting Consent may include, without
limitation, Disclosure of information relating to disputes over transactions
between the parties, a party’s identity, and certain transaction and pricing
data and may result in such information (other than the identity of any party)
becoming available to the public or recipients in a jurisdiction which may have
a different level of protection for personal data from that of the relevant
party’s home jurisdiction.
This Reporting Consent shall be deemed to constitute an agreement between the
parties with respect to Disclosure in general and shall survive the termination
of this Confirmation. No amendment to or termination of this Reporting Consent
shall be effective unless such amendment or termination is made in writing
between the parties and specifically refers to this Reporting Consent.
If at any time Counterparty becomes obligated to report the Transaction under
rules of the Securities and Exchange Commission (“SEC”) regarding security-based
swaps and MUFG offers at that time a SEC reporting delegation service to its
clients, MUFG will be appointed as Party B’s third party service provider to,
and MUFG agrees to, fulfill all obligations of Counterparty as the reporting
counterparty under such SEC regulations, subject to a SEC Reporting Delegation
Agreement to be entered into between MUFG and Counterparty. This Section 20
shall apply to such reporting under the rules of the SEC.


21.
Contractual Recognition of Bail-In



(1) Each party acknowledges and accepts that liabilities arising under the
Agreement (other than Excluded Liabilities) may be subject to the exercise of
the UK Bail-in Power by the relevant resolution authority and acknowledges and
accepts to be bound by any Bail-in Action and the effects thereof (including any
variation, modification and/or amendment to the terms of the Agreement as may be
necessary to give effect to any such Bail-in Action), which if the Bail-in
Termination Amount is payable by the BRRD Party to the Creditor Counterparty may
include, without limitation:




(i)a reduction, in full or in part, of the Bail-in Termination Amount; and/or


(ii)
a conversion of all, or a portion of, the Bail-in Termination Amount into shares
or other instruments of ownership, in which case the Creditor Counterparty
acknowledges and accepts that any such shares or other instruments of ownership
may be issued to or conferred upon it as a result of the Bail-in Action.

 
(2) Each party acknowledges and accepts that this provision is exhaustive on the
matters described herein to





--------------------------------------------------------------------------------





the exclusion of any other agreements, arrangements or understanding between the
parties relating to the subject matter of the Agreement and that no further
notice shall be required between the parties pursuant to the agreement in to
order to give effect to the matters described herein.


(3) The acknowledgements and acceptances contained in paragraphs (1) and (2)
above will not apply if:


(i) the relevant resolution authority determines that the liabilities arising
under the Agreement may be subject to the exercise of the UK Bail-in Power
pursuant to the law of the third country governing such liabilities or a binding
agreement concluded with such third country and in either case the UK
Regulations have been amended to reflect such determination; and/or


(ii) the UK Regulations have been repealed or amended in such a way as to remove
the requirement for the acknowledgements and acceptances contained in paragraphs
(1) and (2).


(4) Definitions.


“Bail-in Action” means the exercise of the UK Bail-in Power by the relevant
resolution authority in respect of all transactions (or all transactions
relating to one or more netting sets, as applicable) under the Agreement.


“Bail-in Termination Amount” means the early termination amount or early
termination amounts (howsoever described), together with any accrued but unpaid
interest thereon, in respect of all transactions (or all transactions relating
to one or more netting sets, as applicable) under the Agreement (before, for the
avoidance of doubt, any such amount is written down or converted by the relevant
resolution authority).


“BRRD” means Directive 2014/59/EU establishing a framework for the recovery and
resolution of credit institutions and investment firms.


“BRRD Party” means the party in respect of which the UK Bail-in Power has been
exercised by the relevant resolution authority.


“Creditor Counterparty” means the party which is not the BRRD Party.


“Excluded Liabilities” means liabilities excluded from the scope of the
contractual recognition of bail-in requirement pursuant to the UK Regulations.


“UK Bail-in Power” means any write-down or conversion power existing from time
to time (including, without limitation, any power to amend or alter the maturity
of eligible liabilities of an institution under resolution or amend the amount
of interest payable under such eligible liabilities or the date on which
interest becomes payable, including by suspending payment for a temporary
period) under, and exercised in compliance with, any laws, regulations, rules or
requirements (together, the “UK Regulations”) in effect in the United Kingdom
relating to the transposition of the BRRD as amended from time to time,
including but not limited to, the Banking Act 2009 as amended from time to time,
and the instruments, rules and standards created thereunder, pursuant to which
the obligations of a regulated entity (or other affiliate of a regulated entity)
can be reduced (including to zero), cancelled or converted into shares, other
securities, or other obligations of such regulated entity or any other person.


A reference to a “regulated entity” is to any BRRD Undertaking as such term is
defined under the PRA Rulebook promulgated by the United Kingdom Prudential
Regulation Authority or to any person falling within IFPRU 11.6, of the FCA
Handbook promulgated by the United Kingdom Financial Conduct Authority, both as
amended from time to time, which includes, certain credit institutions,
investment firms, and certain of their parent or holding companies.


22.
Amendments to the Equity Definitions.

a.
Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “an”; and
adding the phrase “or such Transaction” at the end of the sentence.






--------------------------------------------------------------------------------









b.
Section 11.2(c) of the Equity Definitions is hereby amended by (i) replacing the
words “a diluting or concentrative” with “an” in the fifth line thereof, (ii)
adding the phrase “or such Transaction” after the words “the relevant Shares” in
the same sentence, (iii) deleting the words “dilutive or concentrative” in the
sixth to last line thereof, and (iv) deleting the phrase “(provided that no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares)” and
replacing it with the phrase “(and, for the avoidance of doubt, adjustments may
be made to account solely for changes in volatility, expected dividends, stock
loan rate or liquidity relative to the relevant Shares).”



c.
Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the word “a
material”; and adding the phrase “or the relevant Transaction” at the end of the
sentence.



d.
Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (i) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (ii) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
MUFG’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
Issuer.”



e.
Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:



i.
deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)” following
subsection

1.
and (3) the phrase “in each case” in subsection (B); and



ii.
replacing the phrase “neither the Non-Hedging Party nor the Lending Party lends
Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.



f.
Section 12.9(b)(v) of the Equity Definitions is hereby amended by:



i.
adding the word “or” immediately before subsection “(B)” and deleting the comma
at the end of subsection (A); and



ii.
(1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other” and (4)
deleting clause (X) in the final sentence.






--------------------------------------------------------------------------------









Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this
Confirmation and returning it to docsconfirms@int.sc.mufg.jp




MUFG SECURITIES EMEA PLC


By: /s/ Prabhat Kumar
        Executive Director
DENNY'S CORPORATION


By: /s/ Ross B. Nell
          VP Tax / Treasurer






